                                       Case 3:20-cv-03911-WHA Document 57 Filed 07/26/21 Page 1 of 23




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9                                UNITED STATES DISTRICT COURT

                                  10
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                  11

                                  12
Northern District of California
 United States District Court




                                  13   EVERETTE HIGHBAUGH,
                                  14                  Plaintiff,                           No. C 20–03911 WHA

                                  15           v.
                                                                                           ORDER GRANTING DEFENDANTS’
                                  16   JOSH CAITHAM, et al.,                               MOTION FOR SUMMARY
                                                                                           JUDGMENT
                                  17                  Defendants.

                                  18
                                  19                                        INTRODUCTION

                                  20        Plaintiff brings Section 1983 claims stemming from alleged fabrication and suppression of

                                  21   evidence and malicious prosecution against two detectives involved in the investigation of a

                                  22   murder and attempted murder for which plaintiff was tried but acquitted. Defendants move for

                                  23   summary judgment. For the reasons herein stated, the motion for summary judgment is

                                  24   GRANTED.

                                  25                                           STATEMENT

                                  26        Around 8:45 pm on November 22, 2016, Vallejo Police Department (VPD) received a 911

                                  27   call from Kenesha Jackson (Rawcliffe Decl., Exh. D-2, Tr. at 2:3–7):

                                  28                I’m calling from 648 Virginia Street, the 20th call this year. My
                                       Case 3:20-cv-03911-WHA Document 57 Filed 07/26/21 Page 2 of 23



                                                    kid’s father is at the door with the kids. I’m — it’s not a good
                                   1                situation for him to be knocking on this door.
                                   2
                                       Jackson identified the man as Everette Highbaugh, Jackson’s former romantic partner and the
                                   3
                                       father of her three children. When the 911 dispatcher asked why Highbaugh was there, the
                                   4
                                       following back and forth ensued (Rawcliffe Decl., Exh. D-2, Tr. 2:14–4:3):
                                   5
                                                    Jackson: I have no clue. He’s supposed to be watching the kids.
                                   6                My daughter’s supposed to watching the kids for us because the
                                                    kids are on vacation, so he’s at my door with the kids just knocking
                                   7                on the door like crazy.
                                   8                Dispatcher: Is he dropping the kids off to you, ma’am?
                                   9                Jackson: I — there’s no reason for him to. I have to be at work in
                                                    the morning, and he’s aware of it.
                                  10
                                                    Dispatcher: Do you have a restraining order against him?
                                  11                Jackson: I’ve tried several times.
                                                    Dispatcher: And you have not been granted one?
                                  12                Jackson: No.
Northern District of California
 United States District Court




                                  13                          *               *              *
                                  14                Dispatcher: So you won’t open the door even with your children
                                                    standing there?
                                  15
                                                    Jackson: Because there are situations that I’ve called the police
                                  16                before. I have company here, and he did not call first, and the
                                                    company is not comfortable leaving . . . .
                                  17

                                  18   After getting Jackson’s name, the dispatcher stated she would “let the officers know,” then the

                                  19   call ended (Rawcliffe Decl., Exh. D-2, Tr. 4). The police did not come (Briseno Decl., Exh J at

                                  20   CITY00081).

                                  21        Not long after midnight, VPD received another call from 648 Virginia St. Brad David,

                                  22   Jackson’s current boyfriend, called stating, “I’ve been shot . . . Through my neck” (Rawcliffe

                                  23   Decl.,Exh. C-2, Tr. at 2:2–5). When asked the identity of the shooter, David replied (Rawcliffe

                                  24   Decl., Exh. C-2, Tr. at 2:10–18):

                                  25                Dispatcher: Okay. Who shot you?
                                  26                Man: Her —
                                  27                Dispatcher: Who? . . . Sir, I’m getting help on the way to you.
                                                    Who shot you?
                                  28
                                                                                      2
                                       Case 3:20-cv-03911-WHA Document 57 Filed 07/26/21 Page 3 of 23



                                                    Man: Everette Highbaugh.
                                   1
                                                    Dispatcher: Okay, where is he?
                                   2
                                                    Man: He just left out the house.
                                   3

                                   4        Around 12:45 am, officers from VPD were dispatched to the scene of the shooting. Upon

                                   5   arrival, police encountered David teetering out of the door to the apartment complex, covered in

                                   6   blood, and bleeding from the neck. David reasserted that Highbaugh had shot him, but the

                                   7   shooter appeared to have fled (Briseno Decl., Exh. J at CITY00016–17, 27; Rose Decl. ¶ 3).

                                   8        Based on the splintered doorframe and shoeprints on the door, officers believed the door

                                   9   may have been kicked open (Briseno Decl., Exh J at CITY00018; Rawcliffe Decl., Exh. M,

                                  10   Highbaugh Dep. at 133:7–16). Police found Jackson’s two children, who had not been

                                  11   physically harmed, in a downstairs bedroom (Briseno Decl., Exh J at CITY00045). Jackson was

                                  12   found lying on the floor of the master bedroom with a gunshot wound to the chest, struggling to
Northern District of California
 United States District Court




                                  13   breathe, and unable to speak (Briseno Decl., Exh J at CITY00016). Paramedics pronounced

                                  14   Jackson dead at the scene (Briseno Decl., Exh J at CITY00021).

                                  15        Around 1:00 am, Detectives Kevin Rose and Josh Caitham were assigned as lead detectives

                                  16   and briefed on the case (Briseno Decl., Exh J at CITY00027–30; Rose Decl. ¶ 3.). When

                                  17   Detectives Rose and Caitham arrived at the scene, they interviewed Jackson’s upstairs neighbors.

                                  18   One of these neighbors was Julieanna Muniz, who stated that she heard someone loudly banging

                                  19   or thumping on Jackson’s door followed by gun shots (Briseno Decl., Exh J at CITY00028). She

                                  20   stated that she had seen Jackson and Highbaugh arguing multiple times before but had not seen

                                  21   or heard them arguing on the night of the shooting (Briseno Decl., Exh J at CITY00028). Muniz

                                  22   told the police that she believed that Jackson feared Highbaugh, because Jackson had reportedly

                                  23   told Muniz that she did not trust Highbaugh and that he would “go off at the drop of a dime”

                                  24   (Briseno Decl., Exh J at CITY00029). Muniz reported that Jackson had previously indicated to

                                  25   Muniz that Jackson had concerns that Highbaugh would kill her (Briseno Decl., Exh J at

                                  26   CITY00029).

                                  27        Police reports from Detective Caitham indicated that he had written down the following

                                  28   statements from another one of Jackson’s neighbors: Arthur Martinez stated that he had seen
                                                                                       3
                                       Case 3:20-cv-03911-WHA Document 57 Filed 07/26/21 Page 4 of 23




                                   1   Highbaugh three to four times in the past and that he had seen an individual he believed to be

                                   2   Highbaugh sneaking around Jackson’s house and looking in all of Jackson’s windows earlier that

                                   3   day, around 5:00 pm. Martinez told Detective Caitham that he was very fatigued during the

                                   4   interview, which occurred around 3:30 or 4:00 in the morning, so he could not be sure that the

                                   5   individual he saw earlier that day was Highbaugh.

                                   6        Martinez also made statements about Jackson’s prior history with Highbaugh, including

                                   7   multiple instances of the police responding to Jackson’s residence after Highbaugh had been

                                   8   walking around outside Jackson’s house or after Jackson and Highbaugh were arguing. Martinez

                                   9   told the detectives he had seen Jackson with a black eye before. When he asked about it,

                                  10   Jackson replied “You already know,” a statement Martinez took to mean Highbaugh had caused

                                  11   the black eye. Martinez reportedly stated that Jackson did not seem to have bad blood with

                                  12   anyone else. Martinez also said that Jackson had indicated to him that Highbaugh had repeatedly
Northern District of California
 United States District Court




                                  13   punctured her tires and shot her radiator. Martinez told the detectives that he had helped Jackson

                                  14   replace her punctured tires more than once and saw Jackson replace her radiator (but had not

                                  15   seen the damaged radiator itself) (Briseno Decl., Exh. J, CITY00022, CITY00033–34).

                                  16   According to Martinez’s statement, Jackson told Martinez that Highbaugh had threatened to kill

                                  17   her three months earlier (Briseno Decl., Exh. J at CITY00033).

                                  18        Detective Caitham showed Martinez a photographic lineup of six individuals, including

                                  19   Highbaugh. After waffling on which photograph showed Highbaugh, Martinez picked a

                                  20   photograph that was not Highbaugh (Briseno Decl., Exh. J at CITY00034).

                                  21        On the morning of November 23, Officer Schillinger took Jackson’s two sons to their

                                  22   maternal grandfather’s house (where Highbaugh took his daughter late on November 22 when

                                  23   she refused to stay with her mother) (Rawcliffe Decl., Exh. A-2, Interview Tr. 7:2–24). Upon

                                  24   making the death notification to Jackson’s father, Mark Jackson, he immediately advised Officer

                                  25   Schillinger that he believed that Highbaugh killed his daughter and that he was not surprised

                                  26   given Highbaugh’s history of assaulting and stalking his daughter (Briseno Decl., Exh. J at

                                  27   CITY00085–86). Mark Jackson reported that his daughter had called late on November 22 to

                                  28   arrange for him to watch her two sons the next day because Highbaugh unexpectedly left them
                                                                                      4
                                       Case 3:20-cv-03911-WHA Document 57 Filed 07/26/21 Page 5 of 23




                                   1   outside her house (Briseno Decl., Exh. J at CITY00085). During the call, Kenesha Jackson had

                                   2   told her father that Highbaugh was acting “cray cray” (crazy) (Briseno Decl., Exh. J at

                                   3   CITY00085).

                                   4        Jackson and Highbaugh’s three children (aged 6, 9, and 14) were also interviewed on

                                   5   November 23. Based on police reports, the two eldest confirmed that Highbaugh owned a gun,

                                   6   that he was visibly upset on the day of the shooting, and that he had insisted the three children go

                                   7   to their mother’s house (Briseno Decl., Exh. J at CITY00085–91).

                                   8        Detective Rose secured an arrest warrant, believing he had probable cause based on the

                                   9   neighbors’ statements, the interview of Highbaugh and Jackson’s children, and a playback of

                                  10   David’s 911 call (Briseno Decl., Exh J at CITY00030; Rose Decl. ¶ 3).

                                  11        Early the morning of November 23, a judge ruled there was sufficient probable cause to

                                  12   search Jackson’s house based on David’s identification and a description of the scene of the
Northern District of California
 United States District Court




                                  13   shooting (Briseno Decl., Exh. K). Highbaugh was arrested later that morning.

                                  14        On the afternoon of November 23, Highbaugh gave a statement that he had dropped his

                                  15   two sons off at Jackson’s house late the night before but did not initially admit to shooting

                                  16   Jackson and David. During the interview, Highbaugh recounted a history of domestic violence

                                  17   charges against him for abusing Jackson, which were dismissed, and Jackson’s attempts to

                                  18   secure a restraining order against him (Briseno Decl., Exh. J at CITY00057–59). Highbaugh

                                  19   stated that he had been punched by David, causing an eye injury (Briseno Decl., Exh. K at

                                  20   CITY00059; Rawcliffe Decl., Exh. A-2, Interview Tr. 33:13–34:17). He admitted to flattening

                                  21   Jackson’s tires once before (Briseno Decl., Exh. K at CITY00059; Rawcliffe Decl., Exh. A-2,

                                  22   Interview Tr. 24:24–25:8). The police report indicated that, in Detective Rose’s experience,

                                  23   Highbaugh’s reaction to being arrested differed from many innocent suspects who would deny

                                  24   having committed the crime or ask why they were being arrested (Briseno Decl., Exh. J at

                                  25   CITY00061). During questioning Detective Rose told Highbaugh that his reaction was atypical,

                                  26   to which Highbaugh stated “I understand. . . . I’d rather wait to have an attorney until I go into

                                  27   that portion of it” (Decl. Rawcliffe, Exh. A-2, Interview Tr. at 36:17–37:2).

                                  28
                                                                                       5
                                       Case 3:20-cv-03911-WHA Document 57 Filed 07/26/21 Page 6 of 23




                                   1        Throughout the interview (and as reflected in police reports), Highbaugh made several

                                   2   statements contradicted by other witnesses, including the timing that he arrived at Jackson’s

                                   3   house to drop off their sons, his gun ownership, and the fact that he was upset with Jackson on

                                   4   the night of the shooting. Multiple times, detectives pointed out that this information was flatly

                                   5   contradicted (Decl. Rawcliffe, Exh. A-2, Interview Tr. at 37:12–41:15). Highbaugh’s statements

                                   6   also contradicted observations by officers who had surveilled Highbaugh’s residence on the

                                   7   night of the shooting, another fact Detective Rose shared during the interview (Decl. Rawcliffe,

                                   8   Exh. A-2, Interview Tr. at 38:16–39:6).

                                   9        Highbaugh requested and was wrongfully denied a lawyer during the interrogation

                                  10   performed by Detectives Rose and Caitham, a clear Miranda violation. The exchange went as

                                  11   follows:

                                  12                Det. Kevin Rose: So she only has one baby daddy. Okay. You
Northern District of California
 United States District Court




                                                    get arrested in Oakland. Three hours later, you’re brought here.
                                  13                You don’t say one thing. Okay. It’s not an accident you’re here,
                                                    right? We didn’t just say, oh, that's the child’s father. Let’s go get
                                  14                him. We don’t — we don’t work that way. Right? So tell us what
                                                    happened.
                                  15
                                                    Everette Highbaugh: Can I have an attorney?
                                  16
                                                    Det. Kevin Rose: I don’t — can you have — is that a question?
                                  17
                                                    Everette Highbaugh: Well, I need an attorney.
                                  18
                                                    Det. Kevin Rose: Okay.
                                  19
                                                    Det. Josh Caitham: So are you saying you don't want to continue
                                  20                with this?
                                  21                Everette Highbaugh: Yeah, with an attorney around.
                                  22                Det. Kevin Rose: So — okay. So you don’t want to continue any
                                                    further questioning — any further questioning without an attorney.
                                  23                You understand how this looks, right?
                                  24                Everette Highbaugh: Yeah. I understand how it looks.
                                  25                Det. Josh Caitham: Well, we’re not going to bring an attorney into
                                                    this room.
                                  26
                                                    Everette Highbaugh: Okay.
                                  27
                                                    Det. Kevin Rose: So if you want to get anything off your chest —
                                  28                I can see it’s weighing on you, man.
                                                                                       6
                                       Case 3:20-cv-03911-WHA Document 57 Filed 07/26/21 Page 7 of 23




                                   1                Everette Highbaugh: Yeah. It’s weighing on me.
                                   2                Det. Kevin Rose: She’s the mother of your children, three of them.
                                   3                Det. Josh Caitham: She’s seeing another guy who has not been
                                                    kind to you in the past. Dude, I understand.
                                   4
                                                    Everette Highbaugh: Yeah. I lost it.
                                   5

                                   6   (Exh. A-1, 15:29:54–15:30:45). Shortly thereafter, Highbaugh began to provide details about

                                   7   him going to Jackson’s house and shooting both Jackson and David. Detectives Rose and

                                   8   Caitham later stated that Highbaugh was not given a lawyer based on their mistaken belief that

                                   9   Highbaugh had equivocated on wanting a lawyer and had not explicitly asked for one (Briseno

                                  10   Decl., Exh. J at CITY00062–63, 66; Rose Decl. ¶ 3).

                                  11        As the questioning continued, Highbaugh admitted that he “let anger and everything that

                                  12   happened get the best of me,” so he kicked in Jackson’s door, used a .38 caliber “Bulldog” 6-
Northern District of California
 United States District Court




                                  13   shot revolver to fire five rounds at Jackson and David, then threw the gun off the right side of the

                                  14   Carquinez Bridge early in the morning after the shooting (Rawcliffe Decl., Exh. A-1, Interview

                                  15   Tr., 15:32:40–15:33:20; 15:34:00–15:35:50; 15:40:00–15:40:00–15:40:40; 15:41:02–05).

                                  16   Highbaugh provided specific details about the moments around the shooting, including Jackson’s

                                  17   statement “What the fuck are you doing here,” the fact that David hid under the bed sheets after

                                  18   Highbaugh shot Jackson, and the fact that his children did not see him at Jackson’s house but

                                  19   that the door to their bedroom was ajar when he fled (Rawcliffe Decl., Exh. A-1, Interview Tr.

                                  20   7:7–14). Highbaugh’s description matched the details of the crime that had not been made

                                  21   public (though the weapon had not been located) (Dailey Decl., Exh. A-1 at 15:31:18, 15:34:50–

                                  22   15:36:31; Rawcliffe Decl., Exh. A-2 at 45:6–22, 49:7–50:14; Exh. M, Highbaugh Dep. at 142:7–

                                  23   11, 143:19–22). Highbaugh explained that he learned from his mother and friends that police

                                  24   suspected that he murdered Jackson but had not relayed details of the shooting to him (Rawcliffe

                                  25   Decl., Exh. A-2 at 42:6–11, 49:7–50:14).

                                  26        Police reports reflect that Highbaugh’s hands and the door handle and steering wheel of his

                                  27   car were tested for gunshot residue (Briseno Decl., Exh. J at CITY00041–42; Dailey Decl., Exh.

                                  28   B–1 at 16:07:44; Rawcliffe Decl., Exh. M at 13:3–17; 75:2–76:2, 129:7–9 (Highbaugh Dep.).
                                                                                       7
                                       Case 3:20-cv-03911-WHA Document 57 Filed 07/26/21 Page 8 of 23




                                   1   Highbaugh explains in his deposition that officers told him that his hands, driver’s side car door

                                   2   handle, and steering wheel tested positive for gunshot residue. Highbaugh asserted he was told

                                   3   by the police that they had not collected a full sample, that the amount of residue was small, and

                                   4   that the test could have been impacted by being exposed to lead paint in an old building

                                   5   (Rawcliffe Decl., Exh. M, Highbaugh Dep. at 13:3–17; 75:2–76:2, 129:7–9). Highbaugh then

                                   6   claimed that the building he worked in was old and that there were renovations being done in the

                                   7   building in 2016, including sanding the walls to remove lead paint (Rawcliffe Decl., Exh. M,

                                   8   Highbaugh Dep. at 129:7–9, 131:3–6).

                                   9        Based on David’s identification of Highbaugh and Highbaugh’s confession, VPD also

                                  10   secured a warrant to search Jackson’s home, where they found a black cellphone on a small table

                                  11   by the door to the master bedroom. The cellphone was collected, logged as evidence, and given

                                  12   an item number. About a week after the murder (November 29), a VPD detective (neither
Northern District of California
 United States District Court




                                  13   Detective Caitham nor Rose) extracted the phone’s data and created a report of its contents.

                                  14   Crime Scene Investigator Dailey logged the report into evidence with an item number (Dailey

                                  15   Decl., ¶¶ 6–7, Exh. E; Briseno Decl., Exh J. at CITY00080).

                                  16        Detectives secured another to warrant, this time to detain Highbaugh (Briseno Decl., Exh.

                                  17   L at 2). That warrant relied on David’s 911 call, David’s identifications of Highbaugh as the

                                  18   shooter, and Highbaugh’s confession (Briseno Decl., Exh. L at 1). On November 28, the District

                                  19   Attorney filed a complaint and Highbaugh was arraigned on December 8, 2016 (Rawcliffe Decl.,

                                  20   Exh. X at CITY01068–74). Highbaugh was charged with Jackson’s murder and the attempted

                                  21   murder of David (Briseno Decl., Exh. J at CITY00009).

                                  22        Detective Caitham interviewed David in the hospital on November 25. Detective Caitham

                                  23   confirmed to David that Jackson had died. David once again reiterated that Highbaugh had shot

                                  24   him and Jackson, referring to Highbaugh as “her baby daddy” and “Everette” though he was

                                  25   unclear on the exact spelling and pronunciation of Highbaugh’s last name (Briseno Decl., Exh. J

                                  26   at CITY00069). David reported that he had been hanging out with Jackson regularly and that it

                                  27   was clear to him that Highbaugh was abusive and that Jackson was scared of Highbaugh

                                  28   (Briseno Decl., Exh. J at CITY00070). He recalled the moments around the shooting: Jackson
                                                                                       8
                                       Case 3:20-cv-03911-WHA Document 57 Filed 07/26/21 Page 9 of 23




                                   1   jumped up and said, “What are you doing here, Everette?” (Briseno Decl., Exh. J at

                                   2   CITY00070). David heard gunshots and a bullet went through his arm and into his neck

                                   3   (Briseno Decl., Exh. J at CITY00070). David told police he tried to chase Highbaugh, but lost

                                   4   sight of him. David closed the bedroom door and called 911 (Briseno Decl., Exh. J at

                                   5   CITY00070).

                                   6        David told Detective Caitham he was confident he would recognize Highbaugh, then

                                   7   correctly identified Highbaugh in a photographic lineup that included five other similar-looking

                                   8   individuals (Briseno Decl., Exh. J at CITY00071).

                                   9        On November 29, Detective Caitham followed up with David again when David came to

                                  10   retrieve his property from VPD (Briseno Decl., Exh. J at CITY00081). Detective Caitham’s

                                  11   police report recounted David’s explanation that on the night of the shooting he had been

                                  12   hanging out with Jackson at her apartment when Highbaugh unexpectedly brought their children
Northern District of California
 United States District Court




                                  13   over prior to the shooting (Briseno Decl., Exh. J at CITY00081). He stated that he did not see

                                  14   Highbaugh when he showed up with the kids but knew from Jackson that it was supposed to be

                                  15   his turn to watch them (Briseno Decl., Exh. J at CITY00081). Shortly thereafter, David heard

                                  16   someone pounding on the window (Briseno Decl., Exh. J at CITY00081). Jackson told David

                                  17   that Highbaugh said “I see him in there” (Briseno Decl., Exh. J at CITY00081). Hoping to avoid

                                  18   a confrontation with Highbaugh, David recalled hiding under the dining room table with Jackson

                                  19   then crawling to the bedroom to avoid being seen by Highbaugh (Briseno Decl., Exh. J at

                                  20   CITY00081). After Jackson refused to open the door, Highbaugh left his two sons outside

                                  21   Jackson’s residence and drove away (Briseno Decl., Exh. J at CITY00081). Once Jackson’s

                                  22   children told her that Highbaugh was gone, Jackson let them inside (Briseno Decl., Exh. J at

                                  23   CITY00081). David corroborated Jackson’s call to her father, Mark Jackson, and her statement

                                  24   that Highbaugh was acting crazy (Briseno Decl., Exh. J at CITY00082). David stated that

                                  25   Jackson had asked him to stay the night because she was afraid (Briseno Decl., Exh. J at

                                  26   CITY00081).

                                  27        On December 14 (two weeks after the cellphone extraction report was logged), Investigator

                                  28   Dailey received a discovery request from the DA. Investigator Dailey provided evidence,
                                                                                      9
                                       Case 3:20-cv-03911-WHA Document 57 Filed 07/26/21 Page 10 of 23




                                   1   including the extraction report for the phone found in Jackson’s home, but Detectives Caitham

                                   2   and Rose were not involved in transmitting that evidence to the DA (Dailey Decl. ¶¶ 4, 7;

                                   3   Briseno Decl., Exh. J at CITY00005–08, 46, 48). Defendants provide sworn testimony that the

                                   4   DA received evidence related to Highbaugh’s case on January 10, 2017 (Moore Decl. ¶¶ 9–12,

                                   5   Exhs. G–H). That same day, the DA put all the evidence onto a flash drive and shared it with

                                   6   defense counsel. Moore Decl. ¶¶ 9–12, Exhs. G–H. Neither Detective Caitham nor Detective

                                   7   Rose reviewed the contents of David’s phone around the time of it being logged or transmitted.

                                   8        Prosecutor Moore was aware of text messages sent to David from a contact saved as

                                   9   “Babe,” later identified as Hope McKinney. These text messages became the crux of this matter.

                                  10   The text messages suggested that McKinney and David had a prior romantic relationship that

                                  11   went south. McKinney clearly felt angry at David over their failed relationship (Dailey Decl.,

                                  12   Exh E. at CITY03018–20, 3023–33, 3059–64, 3072–3128). David testified that he did not feel
Northern District of California
 United States District Court




                                  13   threatened by McKinney’s angry messages and did not take them seriously (RJN, Exh. U, Trial

                                  14   tr. at CITY3412–14). A sampling of messages follows (Decl. Dailey, Exh. E at CITY03076, 83,

                                  15   89, 118).

                                  16                October 8:
                                  17                N U WANT ME TO TRUST U….BUT I’M SURE UR
                                                    RELATIONSHIP WITH ME AIN’T BEING THOUGHT
                                  18                OF…IT’S 6:33 on a Friday….wat u WANT ME TO BELIEVE ?
                                                    While ur NOT A NSWERING THE phone?????
                                  19
                                                    October 26:
                                  20
                                                    U SOUND SOOOOOO FUCKN STUPID!!! I’M TRYN TO
                                  21                TALK NICE N U TRYN TO B A FUCKED UP HOSTILE
                                                    TALKING MUFU!!!.FOR NO APPARENT REASON…THAT’S
                                  22                REALLY CRAZY HOW U FUCKED UP & AIN’T SORRY!!..
                                                    HOW UR ACTING LIKE THAT TO ME????........KEEP
                                  23                ACTING LIKE I’VE DONE SUMTHIN WRONG N IT WILL
                                                    HAPPEN
                                  24
                                                    November 5:
                                  25
                                                    U & UR DEMONS R THE ONLY PROBLEM!!!... with your
                                  26                lying confused ass!...U BOUGHT ME INTO UR DEMONIC
                                                    WORLD N PRETENDED TO LOVE ME!.2 THE
                                  27                WORLD!!!.....NOW U WANNA SAY TO ME, THE SHIT U
                                                    SAYN TO THE NEXT BITCH!!!!!.....REALLY??????.....WATZ
                                  28                WRONG WIT U??????? You said you wasn’t confused
                                                                                  10
                                       Case 3:20-cv-03911-WHA Document 57 Filed 07/26/21 Page 11 of 23




                                   1                November 8:
                                   2                I GUESS U HAVE THE DEMONS OF WAT EVER U FUCK
                                                    WITH;(….GOD FORBID SUMTHIN HAPPENS TO UR
                                   3                PARENTS WHILE UR IN THIS MODE…UR DOWN SPIRAL
                                                    IS SICKENING..U NEE D TO TALK TO UR DADDY….U
                                   4                SOOO LOST N U SOUND CRAZY,.. THAT IT’S SAD;(..
                                   5                Wow….ur DOIN the creepiest SHIT…. FIRST u SWEAR up n
                                                    down u LOVE ME!!...NOW u CUD CARE LESS LIKE I’m the
                                   6                NEXT BITCH!!..ur disloyalty WILL have u BEING FOREVER a
                                                    FUCKED UP PERSON…IT BREAKS MY FUCKN SOUL TO
                                   7                KNOW U GOIN OUT UR WAY TO MAKE SURE THIS 5 YR
                                                    ANNIVERSARY IS NUTHIN BUT FOREVER SHIT;(…
                                   8
                                                    November 12:
                                   9
                                                    I FORGOT U GO ON LINE! LIKE A CREEPY ASS NICCA
                                  10                LOOKN FOR SHIT TO DO!!! 2NITE MITE B UR NITE…IF u
                                                    DON’T DIE
                                  11
                                                    N I WILL LET NICCAZ KNOW U PUT UR HANDS ON
                                  12                ME!!....n ONCE AGAIN…u CAINT live like ur FATHER if u
Northern District of California
 United States District Court




                                                    gone DIE WORST than ur MOTHER!!!!!......NOW I HATE u!!!!
                                  13                …n if SUMTHIN was to happen to u TONITE!...I HOPE u with
                                                    the 1 u REALLY LOVE
                                  14
                                                    I WON’T NEVER AGAIN!!!! I HOPE GOD PUNISH YOU for
                                  15                BEING THE DUMBEST NICCA !!!STOP PRETENDING!!!!...
                                  16
                                       VPD never suspected McKinney’s involvement in the shooting, therefore officers never
                                  17
                                       collected any evidence relating to McKinney nor investigated her (Rose Dep. Tr. 27:1–4). The
                                  18
                                       evidence Investigator Dailey sent the DA also included a rap sheet of David’s criminal history
                                  19
                                       that would suggest that McKinney and David had a prior relationship (stemming from a report
                                  20
                                       by McKinney that David had stolen her gun) (Dailey Decl. ¶¶ 6–9, Exhs. E–F; Moore Decl. ¶¶
                                  21
                                       9–16, Exhs. G–H).
                                  22
                                            However, after six months of Highbaugh being in custody, a DA suggested that VPD
                                  23
                                       double check the extraction report from David’s phone. Detective Caitham reviewed the
                                  24
                                       extraction report, confirming that the phone belonged to David. His report stated that he did not
                                  25
                                       “locate any evidence pertaining to this investigation” but “did note text conversations between v-
                                  26
                                       David and v-Jackson and their relationship” (Rawcliffe Decl., Exh. N, Caitham Dep. at 15:12–
                                  27
                                       21:13; Caitham Decl. ¶¶ 3–4; Briseno Decl., Exh. J at CITY000105). In fact, Detective
                                  28
                                                                                     11
                                       Case 3:20-cv-03911-WHA Document 57 Filed 07/26/21 Page 12 of 23




                                   1   Caitham’s report did not mention McKinney (or a contact saved as “Babe”) at all, even though a

                                   2   substantial number of the messages on David’s phone appeared to be sent by McKinney.

                                   3   Detective Rose did not review the extraction report (Rose Decl. ¶¶ 4–5; Rawcliffe Decl., Exh. O,

                                   4   Rose Dep. at 22:22–25).

                                   5        In 2019, Highbaugh was tried. Highbaugh’s confession was excluded (except for

                                   6   impeachment purposes) because Highbaugh had not been provided a lawyer when he requested

                                   7   one during questioning by Detectives Caitham and Rose (Briseno Decl., Exh. J at CITY000062–

                                   8   63, 66; RJN, Exh. T at CITY04956–57; Rose Decl. ¶ 3). Highbaugh’s defense counsel presented

                                   9   evidence of the McKinney text messages at trial, using them to impeach David’s testimony that

                                  10   Highbaugh was the shooter. All David said when confronted with the messages was “She’s a

                                  11   woman. She’s going to say whatever she wants to say. We split up,” and, when asked if he took

                                  12   the messages as threats, David stated, “No. It didn’t mean anything to me” (Exh. U, Trial
Northern District of California
 United States District Court




                                  13   Transcript at CITY03409).

                                  14        At trial, Highbaugh’s son testified that he heard his mother cry out “Everette” before

                                  15   hearing gunshots (RJN, Exh. U, Trial Transcript at CITY03289; Moore Decl. ¶ 7). After trial,

                                  16   the jury acquitted Highbaugh (SAC ¶ 14).

                                  17        Highbaugh brought Section 1983 claims, alleging malicious prosecution, a claim for failure

                                  18   to disclose exculpatory evidence (a Tatum violation), and a claim for fabrication of evidence.

                                  19                                             ANALYSIS

                                  20        Summary judgment is proper where the pleadings, discovery, and affidavits show that there

                                  21   is “no genuine dispute as to any material fact and the movant is entitled to judgment as a matter

                                  22   of law.” FRCP 56(a). Material facts are ones that might affect the outcome of the case under the

                                  23   governing, substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

                                  24        The party moving for summary judgment bears the initial burden of identifying those

                                  25   portions of the pleadings, discovery, and affidavits which demonstrate the absence of a genuine

                                  26   issue of material fact. See Celotex Corp. v. Cattrett, 477 U.S. 317, 323 (1986). Rule 56 does not

                                  27   require the moving party to negate its opponent’s claims but only to show that the evidence has

                                  28   failed to amount to a genuine issue of material fact. Ibid. If the moving party is able to meet this
                                                                                      12
                                       Case 3:20-cv-03911-WHA Document 57 Filed 07/26/21 Page 13 of 23




                                   1   burden of production, then the nonmoving party must go beyond the pleadings and set forth

                                   2   specific facts showing that there is a genuine issue for trial. Ibid. The non-moving party cannot

                                   3   oppose a properly supported summary judgment motion by “rest[ing] on mere allegations or

                                   4   denials of his pleadings.” Anderson, 477 U.S. at 256. If the nonmoving party fails to show that

                                   5   there is a genuine issue of material fact, the moving party’s motion for

                                   6   summary judgment should be granted. See Celotex Corp., 477 U.S. at 323.

                                   7        1.      MALICIOUS PROSECUTION
                                   8        Probable cause is an absolute defense to liability for malicious prosecution. Lassiter v. City

                                   9   of Bremerton, 556 F.3d 1049, 1054 (9th Cir. 2009); see also, Smith v. Almada, 640 F.3d 931, 938

                                  10   (9th Cir. 2011). Our court of appeals recently reiterated that probable cause must be based on

                                  11   “reasonably trustworthy information sufficient to warrant a prudent person in believing that the

                                  12   accused had committed or was committing an offense.” Reynaga Hernandez v. Skinner, 969
Northern District of California
 United States District Court




                                  13   F.3d 930, 938 (9th Cir. 2020), citing United States v. Arvizu, 534 U.S. 266, 273–74 (2002).

                                  14        “[A] decision by a judge or magistrate to hold a defendant to answer after a preliminary

                                  15   hearing constitutes prima facie — but not conclusive — evidence of probable cause.” Awabdy v.

                                  16   City of Adelanto, 368 F.3d 1062, 1067 (9th Cir. 2004); see also, McSherry v. City of Long Beach,

                                  17   584 F.3d 1129, 1136 (9th Cir. 2009). “As a general rule” the requirements for a preclusion

                                  18   ruling “will be met when courts are asked to give preclusive effect to preliminary hearing

                                  19   probable cause findings in subsequent civil actions for . . . malicious prosecution.” Wige v. City

                                  20   of Los Angeles, 713 F.3d 1183, 1185 (9th Cir. 2013). Here, Highbaugh was held to answer for

                                  21   the charges on June 26, 2017, based on findings by a magistrate judge, allowing the presumption

                                  22   that the prosecution established probable cause based on the investigators’ evidence (Rawcliffe

                                  23   Decl., Exh. V at CITY01040)

                                  24        But even long before the preliminary hearing, officers established probable cause multiple

                                  25   times and multiple ways in seeking several distinct search warrants (for Jackson’s residence,

                                  26   vehicle, and phone; Highbaugh’s vehicle and phone; SIM cards found in Highbaugh’s vehicle

                                  27   and wallet; David’s cell phone) (Decl. Briseno, Exh. J, CITY00041, 43–44, 53, 78, 92, 94). The

                                  28   statement of probable cause used to secure a warrant to search Jackson’s residence and vehicle
                                                                                      13
                                       Case 3:20-cv-03911-WHA Document 57 Filed 07/26/21 Page 14 of 23




                                   1   did not rely on Highbaugh’s confession (Exh. K, CITY00122–29). Probable cause was again

                                   2   established to arrest Highbaugh, another instance in which his confession was not used to show

                                   3   probable cause (Decl. Briseno, Exh. J, CITY00030). To detain Highbaugh pre-trial required

                                   4   another showing of probable cause (though it is unclear precisely what evidence the judge relied

                                   5   on at that point) (Exh. L at CITY001113).

                                   6        Even without these supporting findings of probable cause, this order finds that there would

                                   7   be no genuine issue of material fact as the existence probable cause in our case. Jackson called

                                   8   911 hours before the shooting, concerned about Highbaugh’s unexpected presence outside her

                                   9   house at night, referencing her attempts to get a restraining order, and insinuating that it was

                                  10   frightening that Highbaugh had showed up while she had company. Highbaugh was later

                                  11   identified by David on the 911 call, again when police arrived at the scene, and a third time

                                  12   while in the hospital. David’s familiarity with Highbaugh lent his identification credibility, as
Northern District of California
 United States District Court




                                  13   opposed to identification by an eyewitness who had not previously encountered a suspect. David

                                  14   identified Highbaugh in a line up. David stated that Jackson feared Highbaugh and that

                                  15   Highbaugh was abusive toward her (Briseno Decl., Exh. J at CITY00070).

                                  16        Jackson’s children stated their father (Highbaugh) was upset on the night of the shooting.

                                  17   Jackson’s daughter, then 14, reportedly told police that she believed her father, Highbaugh, was

                                  18   upset after dropping off her brothers because he knew a man was at Jackson’s house (Decl.

                                  19   Briseno, Exh. J, CITY00086). David’s statement to the police that Highbaugh said “I see him in

                                  20   there” before he went back to pick up his daughter substantiated her belief (Briseno Decl., Exh. J

                                  21   at CITY00081). Jackson’s two older children (a 14-year-old daughter and his nine-year-old son)

                                  22   stated their father owned a gun (Decl. Briseno, Exh. J, CITY00087, 89).

                                  23        Adding to the mountain of probable cause were additional third-party interviews:

                                  24   Jackson’s neighbor, Martinez, stated that he had seen an individual he believed to be Highbaugh

                                  25   looking in Jackson’s windows earlier that day. Martinez and Muniz both provided statements

                                  26   that Jackson was afraid of Highbaugh because Highbaugh had been harassing, threatening, and

                                  27   violent toward Jackson before. Jackson’s father also corroborated that Highbaugh had assaulted

                                  28   and stalked his daughter — in fact, to the extent that learning of her murder did not surprise him.
                                                                                       14
                                       Case 3:20-cv-03911-WHA Document 57 Filed 07/26/21 Page 15 of 23




                                   1   This mountain of probable cause may not have been enough to prove guilt beyond reasonable

                                   2   doubt to the jury but it was far more than enough to constitute probable cause and none of it was

                                   3   fruit of the confession.

                                   4          Now let’s turn to the confession. Yes, Highbaugh was wrongfully denied an attorney, but

                                   5   he confessed, offering details that matched the murder: Highbaugh kicked the door in (Decl.

                                   6   Briseno, Exh. J, CITY00018; Rawcliffe Decl., Exh. A-2, Interview Tr. at 48:22–24). He found

                                   7   Jackson and David naked in bed (Decl. Briseno, Exh. J, CITY00044, 46, 65–66; Rawcliffe Decl.,

                                   8   Exh. B-2, Interview Tr. at 142:7–143:22). He used a .38 caliber gun, corresponding to what

                                   9   police reports that “lead cast bullet(s) which appeared to be .38” were found in Jackson’s

                                  10   bedroom (Decl. Briseno, Exh. J, CITY00039; Rawcliffe Decl., Exh. B-2, Interview Tr. at 49:8–

                                  11   16).

                                  12          During his deposition, Highbaugh stated that he was innocent of the charges related to
Northern District of California
 United States District Court




                                  13   Jackson and David. To explain why Highbaugh gave the confession despite alleging his

                                  14   innocence, Highbaugh explained “after I asked for an attorney and they denied it to me, at that

                                  15   point, I kind of felt — I was tired and I felt like, you know, if they deny me an attorney, shit. If I

                                  16   don’t tell them what they want to hear or whatever else, the next thing, they will probably start

                                  17   beating on me” (Exh. M, Highbaugh Dep. at 82:7–83:13).

                                  18          This after-the-fact testimony, however, does nothing to discount the probable cause that

                                  19   existed at the time of the investigation. Highbaugh had given specific details that matched the

                                  20   shooting, i.e., the kicked-down door, the caliber of the gun, etc. On his own account, Highbaugh

                                  21   had no other way of knowing this information at the time of his initial police interviews — he

                                  22   admitted that none of the calls he received from friends or his mother revealed these details of

                                  23   the shooting and denied learning about the shooting from the news or internet (Exh. M,

                                  24   Highbaugh Dep. at 62:2–70:20, 70:14–20). Instead, Highbaugh offered the entirely unpersuasive

                                  25   explanation that his apparent knowledge “was just a lucky guess” (Exh. M, Highbaugh Dep. at

                                  26   142:7–143:10).

                                  27          To the mountain of evidence, the confession added another separate mountain, not just of

                                  28   probable cause but of guilt.
                                                                                       15
                                       Case 3:20-cv-03911-WHA Document 57 Filed 07/26/21 Page 16 of 23



                                            2.      FABRICATION OF EVIDENCE
                                   1
                                            “To prevail on a [Section] 1983 claim of deliberate fabrication, a plaintiff must prove that
                                   2
                                       (1) the defendant official deliberately fabricated evidence and (2) the deliberate fabrication
                                   3
                                       caused the plaintiff’s deprivation of liberty.” Spencer v. Peters, 857 F.3d 789, 798 (9th Cir.
                                   4
                                       2017). Showing deliberate fabrication of evidence requires the plaintiff to “at a minimum, point
                                   5
                                       to evidence that supports at least one of the following two propositions: (1) [d]efendants
                                   6
                                       continued their investigation of [the plaintiff] despite the fact that they knew or should have
                                   7
                                       known that he was innocent; or (2) [d]efendants used investigative techniques that were so
                                   8
                                       coercive and abusive that they knew or should have known that those techniques would yield
                                   9
                                       false information.” Devereaux v. Abbey, 263 F.3d 1070, 1076 (9th Cir. 2001) (en banc). It bears
                                  10
                                       pointing out that the first prong of Devereaux’s standard requires innocence. A not guilty verdict
                                  11
                                       isn’t enough to prove actual innocence.
                                  12
Northern District of California




                                            Plaintiff’s second amended complaint states that the defendants “engaged in the
 United States District Court




                                  13
                                       [d]eliberate fabrication of evidence by continuing the investigation . . . despite knowing Plaintiff
                                  14
                                       was innocent due to the exculpatory evidence in their possession or were being deliberately
                                  15
                                       indifferent to the Plaintiff’s innocence . . . .” (SAC ¶ 47). Highbaugh’s opposition to summary
                                  16
                                       judgment asserts that the basis of the fabrication arises from “the report submitted by Catham
                                  17
                                       [sic] [which] intentionally omitted any information about David receiving numerous threatening
                                  18
                                       text messages from McKinney weeks and days before the shootings” (Opp. at 5). Plaintiff
                                  19
                                       baldly asserts that the allegedly threatening messages could not have been “accidently
                                  20
                                       overlooked, because Catham [sic] testified that he viewed all of the text messages sent to
                                  21
                                       David’s cell phone” (Opp. at 3).
                                  22
                                            Detective Caitham’s review of the extraction report from David’s phone stated that he “did
                                  23
                                       not locate any evidence pertaining to this investigation . . . [but] did note text conversations
                                  24
                                       between V-David and V-Jackson and their relationship” (Briseno Decl., Exh. J, CITY00105).
                                  25
                                       The report included no mention of the text messages from McKinney. However, even if this
                                  26
                                       withholding were intentional, rather than merely mistaken judgment, “Devereaux held that
                                  27
                                       withholding exculpatory evidence . . . cannot in itself support a deliberate-fabrication-of-
                                  28
                                                                                       16
                                       Case 3:20-cv-03911-WHA Document 57 Filed 07/26/21 Page 17 of 23




                                   1   evidence claim” as “deliberate fabrication . . . must mean something more than a mere

                                   2   omission.” O'Doan v. Sanford, 991 F.3d 1027, 1045 (9th Cir. 2021), citing 263 F.3d at 1079.

                                   3        However, even if we assume that angry messages sent by McKinney to David were

                                   4   relevant, Detective Caitham’s subjective opinion about the irrelevance of McKinney’s text

                                   5   messages to David does not constitute “fabrication,” nor is such a characterization so abuse or

                                   6   coercive that it would lead to false information. Statements that are merely careless or

                                   7   inaccurate do not suffice. Spencer v. Peters, 857 F.3d 789, 798 (9th Cir. 2017), citing Gausvik v.

                                   8   Perez, 345 F.3d 813, 817 (9th Cir. 2003).

                                   9        3.      FAILURE TO DISCLOSE EXCULPATORY EVIDENCE
                                  10        Plaintiff’s complaint characterizes the failure-to-disclose claim as follows: “[d]efendants’

                                  11   intentional withholding of . . . exculpatory evidence was highly prejudicial,” and defendants’

                                  12   “conduct was a substantial factor” causing the plaintiff “to endure the emotional distress of being
Northern District of California
 United States District Court




                                  13   prosecuted for crimes that he did not commit and [being] incarcerated in the Solano County Jail

                                  14   (loss of his liberty) for over two years” (SAC ¶¶ 31–33). Plaintiff asserts a claim under Tatum v.

                                  15   Moody, 768 F.3d 806, 816 (9th Cir. 2014).

                                  16        In Tatum, our court of appeals affirmed a jury verdict based on a district court’s jury

                                  17   instructions regarding a Section 1983 claim in which the prosecution dropped charges against a

                                  18   defendant once detectives disclosed exculpatory evidence after 27 months of the defendant’s

                                  19   pretrial detention. Id. at 809, 822. The exculpatory evidence involved law enforcement’s

                                  20   knowledge that crimes nearly identical to the ones the defendant had been charged with

                                  21   continued after his arrest, despite a statement to the contrary. There, the court’s jury instructions

                                  22   included the requirement that the plaintiff show that the detectives withheld evidence that was

                                  23   both “favorable to the accused” and “material to his guilt or innocence” where materiality was

                                  24   defined as evidence that creates “a reasonable probability that it would have caused a different

                                  25   result in the case.” Id. at 813. Tatum drew heavily from Brady principles concerning the

                                  26   disclosure of evidence.

                                  27        Under Brady v. Maryland, the prosecution must disclose exculpatory evidence to the

                                  28   defense. 373 U.S. 83, 87 (1963). To succeed on a Brady claim, a plaintiff must show that (1)
                                                                                       17
                                       Case 3:20-cv-03911-WHA Document 57 Filed 07/26/21 Page 18 of 23




                                   1   the evidence is favorable to him, (2) the state suppressed the evidence, and (3) prejudice ensued.

                                   2   Strickler v. Greene, 527 U.S. 263, 281–82 (1999); see also Bradford v. Davis, 923 F.3d 599, 614

                                   3   (9th Cir. 2019). In other words, there must have been a “‘reasonable probability’ that the result

                                   4   of the trial would have been different if the suppressed documents had been disclosed to the

                                   5   defense.” Id. at 289.

                                   6           Significantly, plaintiff has not shown that any evidence was suppressed by anyone, much

                                   7   less by Detectives Rose or Caitham.

                                   8           First, neither detective was involved in responding to the DA’s discovery request for

                                   9   evidence including the extraction report. Plaintiff offers no evidence to the contrary (Rose Decl.,

                                  10   ¶ 4).

                                  11           Second, nowhere does plaintiff counsel challenge that the DA gave defense counsel the

                                  12   extraction report from David’s phone and all other evidence in the DA’s possession. Defendants
Northern District of California
 United States District Court




                                  13   provide documentary evidence of the discovery requests by the DA to VPD (Decl. Moore, ¶¶

                                  14   11–12 Exh. G). Defendants also offer sworn testimony from both the investigator who

                                  15   transmitted the evidence to the DA. The DA indicated that the evidence was provided to

                                  16   Highbaugh’s criminal defense counsel on the same day it was received and well before the

                                  17   preliminary hearing. Defendants provide a scanned image of the package given to defense

                                  18   counsel (Decl. Moore, ¶¶ 11–12 Exh. H). Highbaugh also provided a declaration stating that he

                                  19   read the McKinney text messages (Highbaugh Decl. ¶¶ 10–12). In fact, the messages were

                                  20   presented at his criminal trial, to which David offered testimony that the messages were not

                                  21   concerning to him (RJN, Exh. U, Trial Tr. at CITY3412–14).

                                  22           In support of the suppression argument, plaintiff cites to Tennison v. City & Cty. of San

                                  23   Francisco for the principle that a “Brady suppression occurs when the government fails to turn

                                  24   over even evidence that is known only to police investigators and not to the prosecutor.” 570

                                  25   F.3d 1078, 1087-88 (9th Cir. 2009).

                                  26           Tennison is clearly distinguishable. In Tennison, our court of appeals affirmed the denial

                                  27   of summary judgment on a Brady claim based on the following facts: Two men were charged

                                  28   and convicted of murder. Prior to trial, a witness provided a statement that the two men charged
                                                                                        18
                                       Case 3:20-cv-03911-WHA Document 57 Filed 07/26/21 Page 19 of 23




                                   1   had not committed the murder, as she had seen someone else do it. After the two men were

                                   2   convicted, the “someone else” confessed on tape. The police file contained these pieces of

                                   3   evidence. The investigators offered inconsistent testimony on if and when they provided key

                                   4   evidence to the DA, while the DA claimed that he did not know about the taped confession until

                                   5   after the two men had been convicted. Defense counsel did not learn about the taped confession

                                   6   until halfway through a post-conviction hearing on a motion for a new trial. After the evidence

                                   7   came to light, one plaintiff filed a successful habeas petition in federal court based on

                                   8   suppression of material exculpatory evidence. The other plaintiff’s conviction was vacated by

                                   9   San Francisco Superior Court.

                                  10        In describing the duty of investigators to disclose evidence, our court of appeals noted:

                                  11                Placing the notes regarding [the witness’s] statements in the police
                                                    file did not fulfill the Inspectors’ duty to disclose exculpatory
                                  12                information to the prosecutor. Evidence that a person, known to
Northern District of California
 United States District Court




                                                    the officers, has told the officers that they have arrested the wrong
                                  13                people, has identified the people involved, including the shooter,
                                                    and described the cars and the chase in a manner consistent with
                                  14                the evidence, should not have been buried in a file, but should have
                                                    been made known to the prosecutor. Moreover, [the witness’s]
                                  15                statements contradicted the account of their key witness, and the
                                                    notes included a hand-drawn map of the incident, based on her
                                  16                statements.
                                  17
                                            First, the claim in Tennison relied on an actual withholding (not a mischaracterization)
                                  18
                                       where plaintiffs’ “Brady claim [was] not founded on [the investigator’s] failure to take
                                  19
                                       comprehensive notes.” Id. at 1091 fn. 6. Instead, the Brady violation arose from “the failure to
                                  20
                                       disclose any of” the exculpatory information. Ibid. There, the DA may have had access to the
                                  21
                                       evidence, but did not know about it, but the public defender neither knew about nor had access to
                                  22
                                       the at-issue evidence until after the conviction. In our case, Highbaugh’s defense counsel had
                                  23
                                       the text messages, as well as ample time to review them before even the preliminary hearing.
                                  24
                                            Second, the evidence withheld in Tennison ranks as far more material than the text
                                  25
                                       messages here at issue. The information withheld in Tennison clearly pointed to innocence. In
                                  26
                                       comparison, the evidence in our case at best suggests that the investigation could have
                                  27
                                       considered an unlikely suspect.
                                  28
                                                                                       19
                                       Case 3:20-cv-03911-WHA Document 57 Filed 07/26/21 Page 20 of 23




                                   1        Here the jury acquitted Highbaugh of all charges. The addition of the allegedly

                                   2   exculpatory evidence would not have produced a more favorable outcome than plaintiff already

                                   3   secured. Additionally, our court of appeals recently held that there was no prejudice even where

                                   4   there was delayed production:

                                   5                   [During his criminal trial, Plaintiff] either used the photos and
                                                       reports or had a meaningful opportunity to do so. And he fails to
                                   6                   show how earlier disclosure would have made this evidence more
                                                       useful to his defense. We discern no prejudice from the delayed
                                   7                   disclosure of the photos and reports.
                                   8
                                       Hooper v. Shinn, No. 08-99024, 2021 WL 70551 (9th Cir. Jan. 8, 2021), citing United States v.
                                   9
                                       Gordon, 844 F.2d 1397, 1403 (9th Cir. 1988) (holding no Brady violation because “defendants
                                  10
                                       had substantial opportunity to use the documents and to cure any prejudice caused by the delayed
                                  11
                                       disclosure”).
                                  12
Northern District of California




                                            During plaintiff’s prior criminal case, his defense counsel had ample opportunity to look at
 United States District Court




                                  13
                                       the McKinney text messages and present them in Highbaugh’s defense. There was no prejudice
                                  14
                                       in our case. Plaintiff’s claim for suppression of evidence therefore fails.
                                  15
                                            4.         MIRANDA
                                  16
                                            This section addresses a recurring point in plaintiff’s case, namely the Miranda violation.
                                  17
                                            Miranda v. Arizona established that the “prosecution may not use statements, whether
                                  18
                                       exculpatory or inculpatory, stemming from custodial interrogation of the defendant unless it
                                  19
                                       demonstrates the use of procedural safeguards effective to secure the privilege against self-
                                  20
                                       incrimination.” 384 U.S. 436, 444 (1966). These safeguards include a person’s right to remain
                                  21
                                       silent and the right to have an attorney present. As Miranda elaborated, id. at 444–45:
                                  22
                                                       Prior to any questioning, the person must be warned that he has a
                                  23                   right to remain silent, that any statement he does make may be
                                                       used as evidence against him, and that he has a right to the
                                  24                   presence of an attorney, either retained or appointed. The
                                                       defendant may waive effectuation of these rights, provided the
                                  25                   waiver is made voluntarily, knowingly and intelligently. If,
                                                       however, he indicates in any manner and at any stage of the
                                  26                   process that he wishes to consult with an attorney before speaking
                                                       there can be no questioning. Likewise, if the individual is alone
                                  27                   and indicates in any manner that he does not wish to be
                                                       interrogated, the police may not question him.
                                  28
                                                                                        20
                                       Case 3:20-cv-03911-WHA Document 57 Filed 07/26/21 Page 21 of 23




                                   1   When investigators trample upon these safeguards in violation of someone’s Fifth Amendment

                                   2   rights, the prosecution will not be able to rely on that evidence at a criminal trial. Id. at 479.

                                   3        The main point is that this order’s analysis of plaintiff’s claims does not depend on the

                                   4   confession. We take it as a given that there was a Miranda violation during Detective Rose and

                                   5   Caitham’s interview of Highbaugh. Should the violation change our analysis? The answer is no.

                                   6   There was no fabrication or suppression in our case based on the Miranda violation and the

                                   7   confession that followed.

                                   8        No explanation has been or could be given why Highbaugh’s un-Mirandized confession

                                   9   translates to a “suppression” of evidence by defendants.

                                  10        Nor could it be a “fabrication.” No facts exist that would satisfy the Devereaux standard

                                  11   previously laid out, even excluding the confession. Under the first prong, that defendants’

                                  12   “continued their investigation of [the plaintiff] despite the fact that they knew or should have
Northern District of California
 United States District Court




                                  13   known that he was innocent” does not apply because detectives already had sufficient evidence,

                                  14   even without the confession, to reasonably suspect Highbaugh. The confession certainly added

                                  15   to the weight of that evidence.

                                  16        As to the second prong concerning “coercive and abusive” tactics, our court of appeals has

                                  17   held that even a coerced confession does not provide a cognizable claim for fabrication of

                                  18   evidence under the second prong of Devereaux:

                                  19                There is no question that the interrogation tactics [the plaintiff]
                                                    alleges trouble us, but . . . [plaintiff’s] coerced confession claim
                                  20                falls within the explicit language of the Fifth Amendment and does
                                                    not arise as a subset of the substantive due process right set forth in
                                  21                Devereaux prong (2). We have little choice but to affirm the grant
                                                    of summary judgment to Appellees. Because we affirm the
                                  22                conclusion below that Devereaux prong (2) does not apply to [the
                                                    plaintiff’s] coerced confession claim, we have no occasion to
                                  23                consider the district court’s holding that [the plaintiff] did not
                                                    create triable issues of fact in support of his deliberate fabrication-
                                  24                of-evidence claim.
                                  25
                                       Hall v. City of Los Angeles, 697 F.3d 1059, 1069 (9th Cir. 2012), see also, Fortson v. Los
                                  26
                                       Angeles City Attorney’s Off., 852 F.3d 1190, 1194–95 (9th Cir. 2017), citing Chavez v. Martinez,
                                  27

                                  28
                                                                                        21
                                       Case 3:20-cv-03911-WHA Document 57 Filed 07/26/21 Page 22 of 23




                                   1   538 U.S. 760, 772–73 (2003) (failure to give Miranda warnings does not create liability in a civil

                                   2   rights action).

                                   3         Likewise, concerning the malicious prosecution claim, the failure to provide an attorney

                                   4   did not wash away the mountain of probable cause. Here, detectives had ample evidence

                                   5   establishing probable cause (with or without the confession). The foregoing is enough and is

                                   6   dispositive of the Miranda point.

                                   7         But this much more should be said. Miranda is an exclusionary rule at criminal trials. It is

                                   8   not an exclusionary rule in criminal investigations. Highbaugh’s confession confirmed that

                                   9   detectives were on the right track. That it turned out to be inadmissible does not change the

                                  10   soundness of the detectives’ analysis that Highbaugh had committed the crime. Yes, the jury

                                  11   found Highbaugh not guilty. But it is one thing for a jury to find against proof beyond a

                                  12   reasonable doubt and yet another to find no probable cause. They are obviously two different
Northern District of California
 United States District Court




                                  13   standards. The verdict in no way changes the reasoning of the detectives’ finding of probable

                                  14   cause to pursue the investigation of Highbaugh.

                                  15         5.      QUALIFIED IMMUNITY
                                  16         In Pearson v. Callahan, the Supreme Court held that a court considering a claim of

                                  17   qualified immunity must determine whether the plaintiff has “alleged the deprivation of a

                                  18   constitutional right at all” and whether the “right at issue was clearly established at the time of

                                  19   the defendant’s misconduct.” 555 U.S. 223, 232 (2009). Qualified immunity “gives government

                                  20   officials breathing room to make reasonable but mistaken judgments and protects all but the

                                  21   plainly incompetent or those who knowingly violate the law.” Sjurset v. Button, 810 F.3d 609,

                                  22   614 (9th Cir. 2015), citing Ashcroft v. al–Kidd, 563 U.S. 731 (2011).

                                  23         The core question in determining whether a clearly established right existed is whether

                                  24   officers had “fair notice of the illegality of their conduct.” Orn v. City of Tacoma, 949 F.3d

                                  25   1167, 1178 (9th Cir. 2020). Here they did. The plaintiff had a “clearly established” right not to

                                  26   be held in violation of his due process rights on the basis of fabricated evidence, withheld

                                  27   exculpatory evidence, or malicious prosecution.

                                  28
                                                                                       22
                                       Case 3:20-cv-03911-WHA Document 57 Filed 07/26/21 Page 23 of 23




                                   1        No constitutional right, however, exists to a flawless investigation. Law enforcement have

                                   2   leeway to make reasonable mistakes or reasonably misinterpret evidence. The worst that can be

                                   3   said is that a mistaken legal judgment was made when Detective Caitham characterized the

                                   4   contents of David’s cellphone as irrelevant. Nothing suggests that his belief as to the legal

                                   5   significance of the McKinney text messages changed the course of Highbaugh’s criminal case.

                                   6        As explained above, our record lacks evidence creating a genuine issue of material fact as

                                   7   to whether plaintiff’s rights were, in fact, violated. Defendants are therefore protected by

                                   8   qualified immunity.

                                   9                                           CONCLUSION

                                  10        The investigation of Highbaugh does not evidence ill will, abusive or coercive conduct,

                                  11   intentional misrepresentation, or suppression of evidence on the part of defendants. Ample

                                  12   probable cause justified detectives’ continued investigation. Highbaugh’s defense counsel
Northern District of California
 United States District Court




                                  13   possessed all relevant evidence, including the supposedly threatening messages here at issue.

                                  14   Highbaugh was acquitted and suffered no prejudice for any of the alleged criminal acts. For the

                                  15   foregoing reasons and to the foregoing extent, the motion for summary judgment is GRANTED.

                                  16
                                            IT IS SO ORDERED.
                                  17

                                  18
                                       Dated: July 26, 2021
                                  19

                                  20

                                  21

                                  22
                                                                                              WILLIAM ALSUP
                                  23                                                          UNITED STATES DISTRICT JUDGE

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      23
